 1
 2
 3    UNITED STATES DISTRICT COURT,              EASTERN DISTRICT OF CALIFORNIA
 4
 5
     In re                                        )   NO. 2:15-cv-00410-WBS-DAD
                                                  )
 6
     VIVIAN LILY,                                 )
                                                  )
                                                      Bankruptcy Court Nos.
 7                                                )   Chapter 7 No. 12-36999-B-7
                                                  )
                           Debtor.
 8                                                )   Adversary Proceeding
                                                  )   No. 12-02717-B
 9 DAVID R. OLICK,                                )
                                                  )   ORDER TO CONTINUE TRIAL AND
10                         Plaintiff,             )
                                                  )   FINAL PRETRIAL CONFERENCE
11                                      v.        )
                                                  )   Date: Trial Date: January 15, 2019
12 VIVIAN LILY,                                   )   Time: 9:00 a.m.
                                                  )
13
                           Defendant.             )
14                                                    The Honorable William B. Shubb
                                                      Courtroom: 5
15
16           Pursuant to the stipulation of the parties and good cause appearing therefor,

17           IT IS HEREBY ORDERED that the jury trial of this action now set for January 15,

18 2019 is reset to September 17, 2019 at 9:00 a.m. The Status Conference re Divorce
19 Proceedings and the Final Pretrial Conference now set for January 7, 2019 are reset to July
20 22, 2019 at 1:30 p.m.
21          .
     Dated: December 6, 2018
22
23
24
25
26
27
28
